People v Yang Hao Lu (2021 NY Slip Op 05136)





People v Yang Hao Lu


2021 NY Slip Op 05136


Decided on September 29, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ANGELA G. IANNACCI
LINDA CHRISTOPHER
PAUL WOOTEN, JJ.


1997-05351
 (Ind. No. 9944/95)

[*1]The People of the State of New York, respondent, 
vYang Hao Lu, also known as Yaeng Hao Lu, appellant.


Yang Hao Lu, named herein as Yang Hao Lu, also known as Yaeng Hao Lu, Stormville, NY, appellant pro se.
Eric Gonzalez, District Attorney, Brooklyn, NY (Daniel Berman, Leonard Joblove, and Morgan J. Dennehy of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 12, 2000 (People v Yaeng Hao Lu, 273 AD2d 329), affirming a judgment of the Supreme Court, Kings County, rendered May 2, 1997.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., IANNACCI, CHRISTOPHER and WOOTEN, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court